         Case 1:18-cv-01720-MBH Document 14 Filed 11/13/18 Page 1 of 1




        In the United States Court of Federal Claims
  * * * * * * * * * * * * * * * * **
                                              *
  RED CEDAR HARMONIA, LLC,                    *
                                              *
                                              *
                     Protestor,               *
                                              *
  v.                                          *
  UNITED STATES,                              * No. 18-1720C
                                              * Filed: November 13, 2018
                     Defendant,               *
  v.                                          *
  FREEALLIANCE.COM, LLC,                      *
                                              *
                 Defendant-Intervenor.        *
                                              *
  * * * * * * * * * * * * * * * * **
                                   ORDER

       The court is in receipt of protestor’s November 12, 2018 unopposed motion, in
which protestor “respectfully moves this court to permit Plaintiff to dismiss its protest with
prejudice.” Pursuant to Rule 41(a) (2018) of the Rules of the United States Court of
Federal Claims, the court ORDERS that the above-captioned protest be DISMISSED with
prejudice.

       IT IS SO ORDERED.

                                                       s/Marian Blank Horn
                                                       MARIAN BLANK HORN
                                                                Judge
